DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant has amended the claim. The Office has updated the rejection based on applicant’s amendments.
Applicant's arguments filed 03/24/2020 have been fully considered but they are not persuasive.
On pages 9-12, applicant contends that a person of ordinary skill in the art would not be motivated to fabricate the structures of the lid and the protrusion on a lens and accuses the Office of improperly combining the references. To support this argument applicant contends that a person of ordinary skill in the art would not apply protrusions and grooves on housing elements to a lens. The Office disagrees and has provided additional evidence that applicant’s contention is incorrect. Furthermore, applicant’s argument is directly contradicted by the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The Office has provided applicant with explicit reasoning as to why a person of ordinary skill in the art would be motivated to apply the protrusion and grooves of the housing to a lens and a lid. Accordingly, the Office will continue to use Lo in the rejection. 
.

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, Species B1, and Species C1 in the reply filed on 04/24/2020 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/24/2020.

Priority
The instant application claims priority to 14/691,434 filed on 04/20/2015.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 9, 10, 12, 16, 17, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann (WO 2014/031078), hereafter Rudmann, in view of Halbritter et al. (WO 2013/037556 A1), hereafter Halbritter, in further view of Lo et al. (U.S. 2013/0032905), hereafter Lo.
Regarding claim 1, Rudmann discloses an optical sensor module ([0027]), comprising: a lid (Fig. 1 elements O and S) defining a first chamber (Fig. 1 where element E is placed) and a second chamber (Fig. 1 where element D is placed) separated from the first chamber (Fig. 1 element S between elements KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Halbritter further discloses a projection of the curved surface overlaps a projection of the support portion from a top view perspective (Fig. 4 element 4 under element 5).
Regarding claim 3, Halbritter further discloses the support portion surrounds the curved surface of the first lens (Figs. 1H and 4 elements 4 and 5).
Regarding claim 4, Rudmann further discloses the capping substrate further defines a second penetrating hole at the top of the second chamber (Fig. 3 elements t, L), and wherein a second lens or a second transmissive panel is formed or disposed in the second penetrating hole (Fig. 2 elements 5 and 6) Rudmann does not explicitly disclose a second runner connecting a side wall of the second penetrating hole and the lens or the transmissive panel has an extension formed or disposed in the second runner connecting the side wall of the second penetrating hole. However, Halbritter further discloses a second runner connecting a side wall of the second penetrating hole and the lens or the transmissive panel has an extension formed or disposed in the second runner connecting the side wall of the second penetrating hole (Fig. 4 element 42; Fig. 4 element 4 has a portion under and supporting the bottom curve of element 5). The advantage is to reduce manufacturing cost by allowing easy alignment of a number of components (pg. 20 ll. 16-24). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rudmann with disclose a second runner connecting a side wall of the second penetrating hole and the lens or the transmissive panel has an extension formed or disposed in the second runner connecting the side wall of the second penetrating hole as disclosed by Halbritter in order to reduce manufacturing cost by allowing easy alignment of a number of components.
Regarding claim 5, Halbritter further discloses the support portion comprises a ring shaped structure (Figs. 1H and 4 elements 4 and 5).
Regarding claim 7, Rudmann further discloses a first line parallel to a reference axis and passing through a center of the first lens or the first transmissive panel is collinear with a second line parallel to the reference axis and passing through a center of the second lens or the second transmissive panel (Fig. 3 elements t, L).
Regarding claim 9, Rudmann further the first penetrating hole has the side wall that defines grooves extending to an upper surface of the capping substrate (Fig. 2 elements t, L). Lo further disclsoes the first penetrating hole comprises a plurality of recessed portions that define a plurality of grooves extending to an upper surface of the capping substrate and spaced apart from the first chamber, the plurality of grooves substantially surround the first penetrating hole and are arranged in a symmetric fashion, the first runner disposed on a lower surface of the capping substrate (Figs. 1 and 3 element 118; [0057] “Lid 110 can have one or more protrusions 118 that are complementary to grooves 138. In one examples, protrusions 118 can be rectangular projections (e.g., t-bars) extending from the corners of lid 110. Protrusions 118 of lid 110 can be configured to couple to grooves 138 in base 130.”).
Regarding claim 10, Rudmann further the second penetrating hole has the side wall that defines grooves extending to an upper surface of the capping substrate (Fig. 2 elements t, L). Halbritter further discloses the second penetrating hole has the side wall that defines a groove extending to an upper surface of the capping substrate, the second runner disposed on a lower surface of the capping substrate (Fig. 4 elements 4, 5, and 51). Lo further discloses a plurality of grooves (Figs. 1 and 3 element 118; [0057] “Lid 110 can have one or more protrusions 118 that are complementary to grooves 138. In one examples, protrusions 118 can be rectangular projections (e.g., t-bars) extending from the corners of lid 110. Protrusions 118 of lid 110 can be configured to couple to grooves 138 in base 130.”). 
Regarding claim 12, Rudmann further discloses the lid further comprises a periphery barrier and a separation component connected to a lower surface of the capping substrate and defining the first chamber and the second chamber (Fig. 1 elements S).
	Regarding claim 16, Rudmann discloses an optical sensor module ([0027]), comprising: a base substrate (Fig. 1 element P) with a surface including a light emitting area (Fig. 1 element E) and a light sensing area (Fig. 1 element D); a periphery barrier and a separation component disposed on the surface of the base substrate (Fig. 1 element S), wherein the periphery barrier and the separation component together define a first chamber surrounding the light emitting area and a second chamber surrounding the light sensing area (Fig. 1 elements E, D, and S), and the separation component separates the first and second chambers (Fig. 1 element S between E and D); and a capping substrate disposed on the first chamber and the second chamber and defining a first penetrating hole at a top of the first chamber (Fig. 1 element O), wherein a first lens is formed or disposed in the first penetrating hole (Fig. 1 elements 5 and 6). Rudmann does not explicitly disclose a first runner connecting a side wall of the first penetrating hole, the first lens has an extension formed or disposed in the first runner connecting the side wall of the first penetrating hole, wherein the first runner extends towards and is exposed from an edge of the capping substrate, and wherein the capping substrate comprises a support portion extending under the curved surface of the first lens for supporting the first lens. However, Halbritter discloses a first runner connect to the first penetrating hole (Fig. 4 element 42), the first lens has an extension formed or disposed in the first runner connected to the first penetrating hole (Fig. 4 unlabeled extension labeled as 51 in Fig. 1E), wherein a thickness of the first portion of the first lens is greater than a thickness of the runner portion of the first lens (Fig. 4 unlabeled extension labeled as 51 in Fig. 1E compared to the thickest portion of Fig. 5), and wherein the capping substrate comprises a support portion extending under the curved surface of the first lens for supporting the first lens (Fig. 4 element 4 has a portion under and supporting the bottom curve of element 5). The advantage is to reduce manufacturing cost KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, Halbritter further discloses a projection of the curved surface overlaps a projection of the support portion from a top view perspective (Fig. 4 element 4 under element 5).
Regarding claim 19, Halbritter further discloses the support portion surrounds the curved surface of the first lens (Figs. 1H and 4 elements 4 and 5).
Regarding claim 22, Halbritter further discloses the runner portion is fully buried in the capping substrate or partially exposed from an upper surface of the capping substrate (Fig. 4 element 51).
	Regarding claim 23, Lo further discloses the first runner is substantially parallel to the second runner (Fig. 1 elements 118 at opposite corners on the diagonal). 
	Regarding claim 24, Lo further discloses a lid in the first penetrating hole has a first upper surface facing away from the components (Figs. 1 and 3 elements 112), the extension of the lid has a second upper surface facing away from the component (Figs. 1 and 3 element 118), and the first upper surface is substantially coplanar with the second upper surface (Figs. 1 and 3 elements 112 and 118). Rudmann further discloses the light emitting component (Fig. 1 element E) and the first lens or the first transmissive panel (Fig. 1 elements 5 and 6). Rudmann and Lo would be combined to result in this claim for the same reasons as is outlined in claim 1.
Regarding claim 25, Lo further discloses a lid in the first penetrating hole has a first upper surface facing away from the components (Figs. 1 and 3 elements 112), the runner of the lid has a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Halbritter in further view of Lo, as applied to claim 4, in further view of Oliver et al. (US 2006/0043512), hereafter Oliver.
Regarding claim 6, Rudmann in view of Halbritter in further view of Lo do not explicitly disclose the second lens comprises a non-convex upper surface and a convex lower surface facing the light detecting component. However, Oliver discloses the second lens comprises a non-convex upper surface and a convex lower surface facing the light detecting component (Fig. 3D element 371). The advantage, as is known in the art, is to achieve the desired light focusing. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Rudmann in view of Halbritter in further view of Lo with the second lens comprises a non-convex upper surface and a convex lower surface facing the light emitting detecting as disclosed by Oliver in order to achieve the desired light focusing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Halbritter in further view of Lo, as applied to claim 1, in further view of Rossi et al. (US 2011/0032409), hereafter Rossi.
Regarding claim 11, Rudmann in view of Halbritter in further view of Lo do not explicitly disclose the lid further comprises a light absorbing layer on either a lower surface or an upper surface of the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rudmann in view of Halbritter in further view of Lo, as applied to claim 16, in further view of Rudmann et al. (WO 2011/156926), hereafter Rudmann 2.
Regarding claim 18, Rudmann further discloses the first chamber is configured to provide light having a first wavelength from the light emitting area (Fig. 1 element E). Rudmann in view of Halbritter in further view of Lo do not explicitly the capping substrate comprises a block portion for blocking light having the first wavelength from the light emitting area. However, Rudmann 2 discloses the capping substrate comprises a block portion for blocking unwanted light (Fig. 4 element 11.1 and 11.2). The advantage is to block unwanted light (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Rudmann in view of Halbritter in further view of Lo with the capping substrate comprises a block portion for blocking light having the first wavelength from the light emitting area as disclosed by Rudmann 2 in order to block unwanted light. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached notice of references cited. Special attention is drawn to newly cited reference US20140218340.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






03/26/2021